Citation Nr: 1008751	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  99-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to his non-service-connected 
pes planus.

2. Entitlement to service connection for a lumbar spine 
disorder, including as secondary to his non-service-connected 
pes planus.

3. Entitlement to an initial evaluation in excess of 10 
percent for residuals of a cold injury to the right foot, 
from March 6, 1998 until March 6, 2004.

4. Entitlement to an evaluation in excess of 20 percent for 
residuals of a cold injury to the right foot, including 
Raynaud's phenomenon, from March 6, 2004.

5. Entitlement to an initial evaluation in excess of 10 
percent for residuals of a cold injury to the left foot, from 
to March 6, 1998 until March 6, 2004.

6. Entitlement to an evaluation in excess of 20 percent for 
residuals of a cold injury to the left foot, including 
Raynaud's phenomenon, from March 6, 2004.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 until June 
1980. 

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2009 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia for the purpose of obtaining additional 
evidence and medical examinations.  Prior to the March 2009 
Board Remand, this matter was before the BVA in April 2008 
and January 2004 and was remanded each time for additional 
development.  Prior to the January 2004 remand, the claims 
were on appeal from a December 1998 rating decision.  The 
Veteran also provided testimony at a November 2008 hearing 
before the undersigned Veterans Law Judge.

During the pendency of his appeal, the Veteran claimed that 
he suffers from Raynaud's phenomenon as part and parcel of 
his service-connected cold injuries to the feet.  In view of 
the 38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1), which 
associates Raynaud's phenomenon with the rating of cold 
injuries, the issues were previously recharacterized 
accordingly, and have been recharacterized again in 
accordance with the medical evidence of record, which do not 
indicate any specific medical findings of the disorder until 
the May 2009 VA examination, regarding the Veteran's claimed 
Raynaud's phenomenon.

The issue of an earlier effective date for his grant of 
service connection for residuals of cold injury to the feet 
has been raised by the record, as indicated in his April 1999 
substantive appeal, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

In a January 2009 statement, the Veteran indicated that he 
had voided his representation by the Disabled American 
Veterans and that they would no longer be involved with his 
claim. 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
cervical spine disorder is related to his active military 
service, and is not due to a service-connected disability.  

2.  The evidence of record does not show that the Veteran's 
lumbar spine disorder is related to his active military 
service, and is not due to a service-connected disability.  

3.  The Veteran's residuals of a cold injury to the right 
foot, from March 6, 1998 to March 6, 2004 was not manifested 
by tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities.  

4.  The Veteran's residuals of a cold injury to the right 
foot, from March 6, 2004, in addition to arthralgia or other 
pain, numbness, or cold sensitivity, has been manifested by 
nail abnormalities, color changes, and/or hyperhidrosis.  

5.  The Veteran's residuals of a cold injury to the left 
foot, from March 6, 1998 until March 6, 2004 was not 
manifested by tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.   

6.  The Veteran's residuals of a cold injury to the left 
foot, from March 6, 2004 in addition to arthralgia or other 
pain, numbness, or cold sensitivity, has been manifested by 
nail abnormalities, color changes, and/or hyperhidrosis.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a cervical spine disorder, including as secondary to a 
service-connected disability, have not been met.  38 U.S.C.A. 
§§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.309 (2009).

2.  The criteria for the establishment of service connection 
for a lumbar spine disorder, including as secondary to a 
service-connected disability, have not been met.  38 U.S.C.A. 
§§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.309 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a cold injury to the right foot, 
from March 6, 1998 until March 6, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7122 (January 1998 and August 1998).

4.  The criteria for an evaluation of 30 percent, and no 
more, for residuals of a cold injury to the right foot, 
including Raynaud's phenomenon, from March 6, 2004, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7122 (January 1998 and August 1998).

5.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a cold injury to the left foot, from 
March 6, 1998 until March 6, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7122 (January 1998 and August 1998).

6.  The criteria for an evaluation of 30 percent, and no 
more, for residuals of a cold injury to the left foot, 
including Raynaud's phenomenon, from March 6, 2004, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7122 (January 1998 and August 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection for 
cold injury residuals of the feet.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, in regards to the cold injury 
claims, the Board notes that pertinent records from all 
relevant sources identified by him, and for which he 
authorized VA to request, have been obtained.  38 U.S.C.A. 
§ 5103A.  VA has associated with the claims folder the 
service treatment records and reports of his post-service 
treatment.  He was also afforded formal VA examinations, most 
recently in May 2009.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant, including in April 2001, that fully 
addressed all of the notice elements.  The letter(s) informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
The letter(s) informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.  He also demonstrated actual knowledge 
of the requirements of a secondary service connection claim, 
indicating in a statement received in January 2009 that his 
lower back and pes planus were intertwined; he claimed that 
pes planus is known to aggravate or lead to lower back 
injuries.
 
With respect to the Dingess requirements, in May 2006, the RO 
provided the appellant with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Any timing errors regarding any notice were cured by the 
subsequent readjudication of the claims, most recently in 
November 2009.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified records.  The Board notes that the March 2009 
Board Remand directed the RO to obtain and associate with the 
claims files VA medical records from VA medical centers 
(VAMCs) in Cincinnati, Atlanta, and Decatur not already 
associated with the claims file.  Additional VA medical 
records from Atlanta have since been associated with the 
claims file.  The November 2009 Supplemental Statement of the 
Case noted that an electronic review of treatment records 
from the VAMC in Cincinnati did not show that he had received 
treatment there.  Additionally, the Board notes that the 
Veteran was provided a new VA examination in regards to his 
service-connected cold-residuals in May 2009 complying with 
the March 2009 Board  Remand.  The Veteran was also provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  

There is also no duty on the part of VA to provide a medical 
examination for the cervical or lumbar spine claims, because 
as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown. The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained. Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the Veteran under the VCAA, does not 
contain competent medical evidence to suggest that the 
disorders are related to service.  Indeed, the Board notes 
that obtaining a VA examination is unnecessary as there is 
otherwise sufficient medical evidence of record to make a 
decision.  38 U.S.C.A. § 5103A (d). 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Applicable Law

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Cervical and Lumbar Spine Disorders

The Veteran contends that he developed both cervical and 
lumbar spine disorders in service.  Specifically, in his 
November 2008 Board hearing testimony, the Veteran reported 
that he was hit in the back of his neck and fell out of a 
helicopter in 1977.  In a February 1988 letter to his 
representative, the Veteran claimed that his in-service 
injuries were "grossly increased due to an auto accident 
(1991)."  

The service treatment records generally do not indicate 
treatment for a back injury.  However, the Veteran did report 
pain in his back with cold weather in October 1977.  The 
October 1977 examiner found no apparent swelling or 
abnormality and referred him for further evaluation for 
possible arthritis.  In October 1977, the referred physician 
clarified that the Veteran had possible arthritis of the 
hand, which cramped up in the filed due to inclement weather.  
A March 1978 service treatment record indicated a possible 
complaint regarding the blood, and indicated that the neck 
was examined regarding the lymph nodes.  An August 1978 
record indicated that the Veteran had been treated for 
possible venereal disease and a September 1978 record 
indicated that the Veteran had prostatitis.  

Additionally, in January 1979, the Veteran complained of 
itching of the upper back and shoulders, and his examiner 
diagnosed him with dry skin syndrome.  His May 1980 
separation examination noted no abnormalities of the back and 
the Veteran reported that he had no recurrent back pain.  

The record is silent for almost a decade following the 
Veteran's discharge from service in regards to complaints 
regarding the back.  The record indicates that the Veteran 
was treated by Logan Chiropractic Life Center, starting in 
September 1989, which generally indicated that he had 
approximately four months of chiropractic treatment.

A June 1991 private medical record, from Dr. M.H., noted that 
the Veteran reported that he had been in a motor vehicle 
accident in October 1990 and had complaints of neck pain 
radiating to the left upper extremity and low back pain 
radiating into the left hip.  The examiner found him to have 
cervical radiculopathy secondary to a herniated disc and low 
back pain with lumbar radiculopathy.  

A September 1991 operative report, from Dr. B.A.L. indicated 
that the Veteran had a herniated cervical disc and cervical 
spondylosis at C3-4 and C4-5; he received an anterior 
cervical discectomy.  

Subsequent private medical records generally indicate 
continued complaints regarding the back.  For example, a July 
1998 work restrictions note, by Dr. B.A.L., noted that the 
Veteran had permanent work restrictions due to cervical 
surgery and degenerative lumbar disc disease.

The Veteran was provided a general medical VA examination in 
November 1998.  The Veteran reported that his general 
conditions were good when he sustained a back injury in 
service.  The Veteran stated that he went to a physician at 
the Army base and found that his injury required back 
surgery, but that he thought it was too dangerous and did not 
want surgery at that time.  The Veteran then reported a 1990 
car accident, which caused pain and tenderness of the back 
and injured his cervical spine.  The November 1998 VA 
examiner found him to have contusion of lumbosacral spine, 
with secondary osteoarthritis; trauma cervical with status 
post anterior cervical fusion and secondary osteoarthritis; 
strain left shoulder joint with possible changes of 
osteoarthritis.  

Although the Veteran's private medical records and VA 
outpatient treatment records generally indicate treatment 
regarding the lumbar and cervical spine, they do not provide 
any medical opinions as to the etiology of the disorders, 
other than reports made by the Veteran of an in-service 
helicopter fall and post-service motor vehicle accidents.  

For example, in a November 2005 VA mental health intake note, 
the Veteran reported that he had a spinal injury from jumping 
from a helicopter in service and that the military covered up 
his injury by giving him an honorable discharge instead of a 
medical discharge.  An August 2008 VA emergency room 
clinician note indicated that the Veteran reported a long 
history of a cervical injury from a helicopter accident 30 
year previously and that he has had his present shoulder pain 
for years.  A September 2006 VA outpatient treatment record 
noted that the Veteran was involved in a car accident in June 
2006 and found him to have mechanical/axial neck and low back 
pain.

The Veteran's wife provided a lay statement, in July 2002, 
indicating that in the approximate 18 years she had known the 
Veteran, he had had trouble with his neck, shoulder, and 
back, as well as pain that primarily centered on the left 
side of his head.  The Veteran has also submitted statements, 
including one in August 2003, in which he claims that he 
received his back injuries on or about June 1977 in a 
helicopter accident.  In his June 2003 Board hearing 
testimony, the Veteran reported that he had been hit in the 
back of the neck and fell to the ground, while training to 
jump out of a helicopter without a parachute.  At that time, 
he also contended that he had reported groin problems in 
service, but that his examiners did not include his 
complaints of back pain at those times.  

The service treatment records are silent as to a back injury 
as described by the Veteran.  Although the Veteran has 
contended that he reported a back injury to his examiners, at 
the same time as his reports of groin pain, as indicated in 
his June 2003 Board hearing, the medical evidence does not 
support his claim.  

Furthermore, even if, for the sake of argument, the Veteran 
did fall from a helicopter, the record does not indicate that 
his back was injured at the time of his separation from 
service.  His May 1980 separation examination specifically 
found him to have a normal spine.  Additionally, the Veteran 
himself, in his May 1980 report of medical history 
specifically reported that he had no recurrent back pain.



The only indications of the Veteran having injured his 
cervical and lumbar spine in service are the Veteran's 
current assertions of falling from a helicopter.  However, 
the Board finds the Veteran's claims to not be credible.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

The service treatment records do not indicate either a 
helicopter accident or any kind of back disorder upon 
separation.  Additionally, they only include one report of 
back pain, which was followed up by medical providers.  
Subsequent medical records did not indicate any complaints of 
or treatment for back pain.  Furthermore, the March 1978 
service treatment record that the Veteran claimed indicated 
treatment for his neck, indicates an inspection of his lymph 
nodes, not of his cervical spine.  The Board finds the 
service treatment records to carry far more weight of 
credibility and probative value that the recent lay 
statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran). Such records are more 
reliable, in the Board's view, than the unsupported 
assertions of events now several decades past, made in 
connection with his claim for monetary benefits from the 
government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  

The Veteran has also been inconsistent in his reports of the 
alleged helicopter accident and his service, casting more 
doubt as to the veracity of his claims.  For example, a 
November 2005 VA mental health intake note reported that the 
Veteran claimed to have jumped from a helicopter, causing his 
spinal injury.  In contrast, at his June 2003 Board hearing, 
he reported getting hit in the back of the neck and falling 
to the ground.  



Furthermore, during his September 1998 VA examination, the 
Veteran reported that he was told by a physician at the Army 
base that he required surgery for his back, but that he 
believed it was too dangerous and did not want surgery at 
that time.  However, the Board finds it unlikely that the May 
1980 medical examiner would have found the Veteran's spine to 
be normal, if it was in fact so severely injured that it 
required surgery, as claimed by the Veteran.  Additionally, 
the Board finds it unlikely that the Veteran would have 
reported that he did not have any problems with his back 
prior to separation, if he had such serious back problems 
that he had previously been informed of the need for back 
surgery.

There are also no records of treatment for, or diagnoses of, 
a back disorder for almost a decade following his discharge.  
The Board places significant probative value on the multi-
year gap between discharge from service and the first 
reported evidence of post-service back pain.  This multi-year 
gap weighs as a significant factor against the claim of in-
service onset.  See also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised).  Indeed, the Board notes that the Veteran 
filed for VA benefits in July 1980, shortly after his 
discharge from service, but did not make a claim regarding 
his alleged chronic back pain since service at that time.  
The record thus indicates that the Veteran knew that VA 
benefits were available for in-service injuries, but did not 
consider his back to have been so injured as to warrant 
compensation.  The Board also notes that although the Veteran 
was treated by a chiropractor in 1989, the record was silent 
for any complaints of back pain following his service until 
then, at which time the record indicates that the Veteran was 
treated for a few months for back pain.  The Veteran did not 
receive any other medical treatment until he was also 
involved in a car accident in October 1990, as indicated in 
his private medical records, including an August 1991 report 
from Dr. B.A.L.  For the previously stated reasons, the Board 
does not find the Veteran's assertions of an in-service back 
injury to be credible.

The Board notes that the Veteran is not service-connected for 
pes planus, the basis of his claim for service connection for 
the cervical and lumbar spine on a secondary basis.  
Additionally, no medical evidence of record indicates that 
his service-connected disabilities had any effect on his 
currently claimed spine disorders.  Thus, service connection 
on a secondary basis is not supported by any evidence of 
record.

The Board also finds that no medical evidence of record 
supports the Veteran's contentions that his current back 
disorders are due to service.  Although the Veteran has 
frequently reported to his medical providers that his current 
back disorders are due to an in-service helicopter incident, 
none of his medical providers have actually opined as to the 
etiology of the cervical and lumbar spine disorders.  While 
medical evidence reflects lumbar and cervical spine 
disorders, none of those records relate the spine disorders 
to any incident in service.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service). 

The only other evidence provided as to the Veteran's claim is 
his belief that his cervical and lumbar spine disorders 
developed due to his claimed in-service injury.  Although he 
can provide testimony as to his own experiences and 
observations, the factual question of if his disorder can be 
attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert.  The Veteran is 
not competent to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  He does not have the 
requisite special medical knowledge necessary for such 
opinion evidence.  "Competent medical evidence" is evidence 
that is provided by a person qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both current disorders, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorders and service by way of the VCAA 
letter provided to him, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a).  



As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims 
for service connection for cervical and lumbar spine 
disorders are denied. 

Increased Rating Applicable Law 
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Prior to the initiation of the appeal, amendments were made 
to the rating criteria used to evaluate cold injury residuals 
(formerly "frozen feet, residuals of (immersion foot)") and 
that new rating criteria took effect January 12, 1998.   As 
such, the pre-January 1998 criteria are not applicable to the 
present claim.  The latest rating criteria took effect August 
13, 1998, after the Veteran filed his current claim; however, 
the rating criteria that took effect in August 1998 are the 
same in substance as the amended criteria that became 
effective in January 1998.  The August 1998 criteria simply 
clarifies that other disabilities, such as Raynaud's 
phenomenon, should be separately evaluated, unless used to 
support an evaluation under Diagnostic Code 7122 (August 
1998).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25. One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 38 
C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14. Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions." Id. at 262.  In the present case, the 
symptoms of the Veteran's claimed Raynaud's phenomenon would 
be characterized under color changes for rating under 
Diagnostic Code 7122 (January 1998 and August 1998), such 
that anti-pyramiding would apply to prevent a separate rating 
under Diagnostic Code 7117 under both the January 1998 and 
August 1998 of the codes regardless of the clarification 
provided by the latter code.  Therefore, a separate 
evaluation is not warranted under either code variation. 
Although separate ratings are not for application in the 
present matter, the Board will also evaluate whether an 
increased disability rating was warranted.

Diagnostic Code 7122 (January 1998 and August 1998) provides 
ratings for residuals of cold injury.  Cold injury residuals 
of arthralgia or other pain, numbness, or cold sensitivity 
are rated 10 percent disabling. Cold injury residuals of 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis), are rated 20 percent disabling. Cold injury 
residuals of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), are 
rated 30 percent disabling.  Note (1) to Diagnostic Code 7122 
(August 1998) provides that amputations of fingers or toes 
are to be rated separately, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy are to be rated under other diagnostic 
codes. Other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., are to be rated separately, 
unless they are used to support a rating under Diagnostic 
Code 7122. Note (2) to Diagnostic Code 7122 (August 1998) 
provides that each affected part (e.g., hand, foot, ear, 
nose) is to be rated separately and the ratings are to be 
combined in accordance with 38 C.F.R. §§ 4.25 and 4.26. 38 
C.F.R. § 4.104.


[Continued on the next page]  

Increased Rating Claims
 
A September 2005 rating decision granted a 10 percent rating 
evaluation from March 6, 1998 for both the right and left 
foot and a 20 percent rating evaluation bilaterally, from 
March 6, 2004.  

The Veteran was provided a VA examination in October 2000.  
The VA examiner noted that at that time, the Veteran was 
undergoing exercises to improve his circulation.  The Veteran 
reported no amputations or tissue loss, but that he was very 
sensitive to the cold, which he described as a painful, sharp 
feeling in his toes.  He reported that the injured parts had 
profuse sweating, abnormal sensation, a recurrent fungal 
infection and occasional disturbances of nail growth.  He 
also reported that the area had changed in color and that the 
skin was thicker than usual.  He further reported feeling 
cold and sleep disturbances.  He stated that he had pain with 
the cold.

The October 2000 VA examiner noted that the cold injury area 
was both feet.  The examiner found the color to be normal and 
that no edema was present.  The examiner found the 
temperature to be normal, with no atrophy, normal skin 
texture, and an absence of ulceration.  The examiner found 
hair growth to be normal and no evidence of fungal infection.  
The examiner determined that there were no missing nails, no 
inflammation or atrophy, and no loss of tissue of the digits.  
The examiner found no Raynaud's syndrome.  The examiner found 
the Veteran to have residuals of frozen feet.  The examiner 
established that there were no sequellae at that time, except 
some dry looking skin bilaterally.  The examiner noted that 
the Veteran had initially lost his toenails and reported 
shedding skin, and that the Veteran still reported pain when 
it got cold.  The examiner found the affect of the condition 
of the Veteran's daily activity to be minimal, as long as he 
stayed out of cold weather.  The examiner further noted that 
when he gets cold, he would get numbness in his feet, pain, 
tingling, and a heat-like sensation.

The Veteran received a VA cold injury examination in February 
2004.  The examiner noted that the Veteran had perennial 
problems with his feet, initially attributed to exposure to 
cold, but subsequently the condition also troubled him in the 
summer, such that it was probably a peripheral neuropathy 
from the initial injury.  The Veteran reported pain 
bilaterally at the great toes joints and also on the distal 
end of the feet; the discomfort varied from sharp to dull, 
with numbness and tingling of the feet.  He reported at times 
having some swelling of the feet and on occasion a heat 
sensation or cold sensation, as well as occasional numbness.  
The Veteran also reported that sometimes parts of the feet 
would turn a yellow color on the front part and a gray color 
in the middle part of the heel.  The Veteran reported no 
tissue loss, but did report that the feet are hypersensitive 
at times and sometimes numb and tingling.  He reported being 
hypersensitive to cold and warm weather.  

The February 2004 VA examiner found the Veteran's feet to not 
be cool to touch, though there was some loss of the cutaneous 
appendages of both feet, in reference to hair growth on the 
dorsal aspect of the feet.  The examiner found no changes in 
coloration of the feet.  The examiner found the Veteran to 
present with a history of foot pain, with episodes of 
numbness and tingling suggestive of a neuropathy, as a 
sequellae from the cold injury incurred in service.  The 
examiner found it at least as likely as not that the sensory 
neuropathy of the feet was secondary to the cold injury 
sustained in the military service.  

The Veteran received another VA examination in March 2004.  
The Veteran reported that at that time, he had numbness to 
tingling sensation in both big toes, dullness in both heels, 
a sharp feeling in the middle portion of both feet, and scars 
over the great toes bilaterally.  He also related a sweating 
sensation bilaterally, but denied excessive sweating during 
the examination.  He reported yellow discoloration under both 
feet and hard skin bilaterally.  He also claimed that the 
left big toenail came off in November or December of 2000 and 
the right toenail in January or February of 2001.  He 
reported increased pain with prolonged walking or standing.

The examiner reported that there were no neurological 
findings that indicated numbness, cold sensitivity, locally 
impaired sensation or hyperhidrosis regarding the Veteran's 
in-service cold injury.  Additionally, the examiner found 
current x-ray and MRI findings to not indicate any residual 
abnormalities in respect to the Veteran's service-connected 
cold injury.  The examiner found the Veteran's bilateral 
hallux, onychomycosis and hypopigmentation were at least as 
likely as not related to the in-service cold weather injury.  
The examiner also noted that the Veteran did not indicate a 
circulatory disorder, with the exception of hair loss below 
the ankles; however, the examiner found no notes within the 
claims file to mention such a finding and that the examiner 
would not expect this to occur approximately 29 years after 
the initial cold injury.

The Veteran also received a VA examination in May 2009.  The 
Veteran reported a history of Raynaud's, with grayish blue to 
white discoloration of his toes with exposure to cold.  He 
also reported numbness, tingling, and burning sensation of 
the feet, as well as generalized diffuse pain in the 
bilateral feet.  He reported intermittent swelling in the 
feet and elevating his legs periodically, as well as, 
intermittent episodes of skin discoloration, ranging from 
yellow to bluish gray, which is worse with exposure to cold 
weather.  He also reported a thickening of the skin of his 
feet and that he scrapes off dead skin periodically.  He also 
reported waking up periodically due to pain and paresthesias.  
He claimed a cold sensation, mainly in the winter.  He stated 
that the pain in his feet is triggered by cold weather, 
prolonged walking and standing.  

The May 2009 VA examiner found no amputations.  The examiner 
noted that the Veteran's skin was dry on the plantar aspect.  
The examiner found the Veteran to have no edema or atrophy 
and a normal texture; no ulceration was noted.  The examiner 
found no evidence of tenia pedis or onychomycosis.  The 
examiner found no erythema and the temperature was normal.  
The examiner reported that the nails were normal, without 
evidence of onychomycosis, with no deformity, hyperkeratosis 
or atrophy.  The examiner found his light touch, pinprick and 
proprioception to be intact, with no weakness or atrophy 
noted.  The examiner also noted that X-ray exams were 
essentially normal, with normal soft tissues.

The May 2009 VA examiner found the Veteran to continue to 
have chronic pain in his feet daily, with intermittent 
paresthesias, with numbness, tingling and burning sensations 
of the feet.  The Veteran also reported swelling in the feet, 
exacerbated by cold weather.  The examiner also reported 
symptoms of Raynaud's and hyperhidrosis.  The Veteran 
reported intermittent episodes of discoloration of his toes 
and feet with exposure to cold.  The examiner found no 
arthralgias or arthritis.  

From March 6, 1998 until March 6, 2004

The Veteran contends that his bilateral cold injury residuals 
of the feet are more severe than indicated by the 10 percent 
rating granted him from March 6, 1998 to March 6, 2004.  

Under Diagnostic Code 7122 (January 1998 and August 1998) for 
rating residuals of cold injury, cold injury residuals of 
arthralgia or other pain, numbness, or cold sensitivity are 
rated 10 percent disabling.  Cold injury residuals of 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis), are rated 20 percent disabling. 

The record indicate that prior to March 6, 2004 the Veteran 
had cold injury residuals of arthralgia or other pain, 
numbness, or cold sensitivity, but not additional tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities such that a 
20 percent rating is warranted.

During his October 2000 VA examination, the Veteran reported 
skin color changes, sweating, and abnormal nails.  In his 
March 2004 VA examination, he also reported toenail losses in 
the years following his October 2000 VA examination.  The 
Veteran is competent to report continuing symptoms, as 
opposed to offering an opinion as to medical causation.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran. See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005). The Board also has a duty to 
assess the credibility and weight given to evidence. Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001). Competency of 
evidence, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify"). See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence. If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the Veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.)

The evidence of record is conflicted as to the Veteran's 
reports.  Although the Veteran reported the previously 
mentioned symptoms, the October 2000 VA examiner specifically 
found the Veteran to not have Raynaud's phenomenon and a 
normal color.  Additionally, the VA examiner found the 
Veteran's feet to have no missing nails and did not describe 
any toenail problems.  The examiner also found no 
inflammation or atrophy and no loss of tissue of the digits.  
The examiner found no sequellae to the cold injury, except 
some dry looking skin bilaterally.  

Additionally, the February 2004 VA examiner similarly found 
no changes in coloration of the feet.  The examiner found the 
Veteran to present with a history of foot pain, with episodes 
of numbness and tingling suggestive of a neuropathy, as a 
sequellae from the cold injury incurred in service, but no 
other sequellae were found.

The Board finds the VA examiners' findings to be more 
credible as to the Veteran's symptomatology.  The VA 
examiners findings are based on objectively observable 
findings made during the time period in question.  In 
contrast, the Veteran's reports have been conflicting and 
unsupported.  The Veteran did not provide any specific 
information as to when his claimed symptoms occurred 
following the initial cold injury, until the March 2004 VA 
examination, when he reported that he lost toenails in late 
2000 and early 2001.  However, he did not report such nail 
losses during his February 2004 VA examination.  The Veteran 
also reported during his March 2004 VA examination that his 
sweating was not excessive, but claimed profuse sweating in 
October 2000 and then did not report sweating as a symptom in 
his February 2004 VA examination.  As the Veteran's reports 
of symptoms have been conflicting during this period, the 
Board finds the objective findings of the VA examination to 
provide a more credible basis for rating the Veteran's 
residuals of a cold injury to the bilateral feet.

The record thus indicates that the Veteran's bilateral cold 
injury residuals of the feet did not warrant disability 
ratings in excess of 10 percent prior to March 6, 2004.  
Although the Veteran was found to have arthralgia or other 
pain, numbness, or cold sensitivity, the examiner repeatedly 
found him to not have additional tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities such that 20 percent 
ratings were warranted for either foot.

From March 6, 2004

The Veteran also contends that his residuals of a cold injury 
to the bilateral feet are more severe than the 20 percent 
disability rating granted him from March 6, 2004.  

Under Diagnostic Code 7122 (January 1998 and August 1998), a 
20 percent disability rating is warranted for arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent disability rating is warranted 
for cold injury residuals of arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, and hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis).
 
The record indicates that the Veteran has two or more 
symptoms of cold injury residuals including tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), such 
that a 30 percent disability rating, the maximum rating 
possible, is warranted bilaterally, from March 6, 2004.  

Although, the March 2004 VA examiner found no neurological 
findings that indicated numbness, cold sensitivity, locally 
impaired sensation or hyperhidrosis regarding the Veteran's 
in-service cold injury, the examiner found a nail 
abnormality, onychomycosis, and skin color change, 
hypopigmentation.  These latter symptoms, in conjunction with 
conceded foot pain, and upon reasonable doubt in favor of the 
Veteran, support the assignment of a 30 percent disability 
rating.

In contrast, the May 2009 VA examiner found the Veteran's 
nails to be normal, his light touch, pinprick and 
proprioception to be intact and determined that he had 
essentially normal X-ray examinations.  However, the examiner 
did find the Veteran to have color changes of the feet and 
hyperhidrosis.  Again, as it is conceded that the Veteran has 
pain in his feet, after affording the Veteran all reasonable 
doubt, the symptoms supports a 30 percent disability rating, 
although based on different findings from the March 2004 VA 
examination.  

The record thus indicates that the Veteran's residuals of a 
cold injury to the feet warrant 30 percent disability ratings 
bilaterally, from March 6, 2004, which is the maximum rating 
possible under Diagnostic Code 7122.  

Finally, the disabilities do not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment, as the Veteran 
is currently unemployed due to multiple other medical 
disorders, or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   
























								[Continued on Next 
Page]
ORDER

Service connection for a cervical spine disorder, including 
as secondary to his non-service-connected pes planus, is 
denied.

Service connection for a lumbar spine disorder, including as 
secondary to his non-service-connected pes planus, is denied.

An initial evaluation in excess of 10 percent for residuals 
of a cold injury to the right foot, from to March 6, 1998, is 
denied.

An initial evaluation in excess of 10 percent for residuals 
of a cold injury to the left foot, from to March 6, 1998, is 
denied.

Entitlement to rating evaluation of 30 percent, and no more, 
for the Veteran's residuals of a cold injury to the right 
foot, to include Raynaud's phenomenon, from March 6, 2004 is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to rating evaluation of 30 percent, and no more, 
for the Veteran's residuals of a cold injury to the left 
foot, to include Raynaud's phenomenon, from March 6, 2004 is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


